DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati et al. (US 2013/0293065) in view of Nakamura et al. (US 2016/0121368).
5.	With respect to claim 2, Hajati et al. discloses an ultrasonic device, comprising an ultrasonic transmitter, the ultrasonic transmitter including: a first element (Figs 7A, 7D, 8A, 10C, 11C – any of the plurality of elements); a second element (Figs 7A, 7D, 8A, 10C, 11C – another of the plurality of elements, differing in size); a supporter (Fig 2B, items 236 and 101); and a driver (Fig 12), the first element including: a first member region (item 263); a first electrode (item 214); a first counter electrode (item 212) provided between the first member region and the first electrode (Fig 2B); and a first piezoelectric layer (item 210) provided between the first electrode and the first counter electrode and supported by the supporter (Fig 2B), the second element including: a second member region (Fig 2B, item 263 – the structure shown in Fig 2B is 
Hajati et al. does not disclose or suggest the first piezoelectric layer including a first region overlapping the first hole in the first direction, the first region not overlapping 
Nakamura et al. teaches a piezoelectric ultrasonic device in which the first piezoelectric layer including a first region overlaps the first hole in the first direction, the first region not overlaps the first electrode in the first direction, and the second piezoelectric laver includes a second region overlapping the second hole in the first direction, the second region not overlapping the second electrode in the first direction (Fig 4, wherein the piezoelectric layer 72 extends beyond the lower electrode and over the holes, resulting in first and second regions of the first and second piezoelectric layers that overlap the first and second holes in the first direction and not overlapping the first and second electrodes in the first direction).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the arrangement of the piezoelectric layer and electrode layers of Nakamura et al. with the piezoelectric ultrasonic device of Hajati et al. for the benefit of reducing the amount of electrode material required to form the device (Fig 4 of Nakamura et al.).
With respect to claim 3, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Hajati et al. discloses that the first electrical signal includes a first signal having a first frequency, and the second electrical signal includes a second signal having a second frequency (Paragraph 9). In addition, the signals applied to the device are not structural in nature and do not further limit the structural features of the apparatus claim.
With respect to claim 4, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 3. The language “wherein the first electrical signal includes a first interval, and a second interval after the first interval, the first signal is output in the first interval, an amplitude of the first electrical signal in the second interval is less than an amplitude of the first signal, the second electrical signal includes a third interval, and a fourth interval after the third interval, the second signal is output in the third interval, and an amplitude of the second electrical signal in the fourth interval is less than an amplitude of the second signal” refers only to signals applied to the device while in use and does not include any structural features that would further limit the apparatus claim.
With respect to claim 5, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 4. The language “wherein the first signal includes a plurality of waves having the first frequency, and the second signal includes a plurality of waves having the second frequency” refers only to signals applied to the device while in use and does not include any structural features that would further limit the apparatus claim.
With respect to claim 6, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Hajati et al. discloses that a plurality of the first elements is provided, the plurality of first elements is arranged along the second direction, and a position in the second direction of the second element is between a position in the second direction of one of the plurality of first elements and a position in the second direction of another one of the plurality of first elements (Figs 7A, 7D, 8A, 10C, 11C).
With respect to claim 7, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Hajati et al. discloses an ultrasonic receiver, the ultrasonic receiver including: a first receiving element; a second receiving element; and a detector configured to detect an electrical signal obtained from the first receiving element and the second receiving element, a resonant frequency of the first receiving element being different from a resonant frequency of the second receiving element (Paragraph 9, wherein each of the elements of the arrays are capable of transmitting and receiving ultrasonic signals).
With respect to claim 8, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Hajati et al. discloses that the first piezoelectric layer is flexing-vibratable, and the second piezoelectric layer is flexing-vibratable (Figs 2A-2B).
With respect to claim 9, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Hajati et al. discloses that a position of a center in the first direction of the first piezoelectric layer changes in the first direction according to the first electrical signal, and a position of a center in the first direction of the second piezoelectric layer changes in the first direction according to the second electrical signal (Figs 2A-2B).
With respect to claim 10, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Hajati et al. discloses that a first resonant frequency of the first element is different from a second resonant frequency of the second element (Paragraph 9).
With respect to claim 11, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 3.
Hajati does not specify the frequency of each element of the array, and therefore does not explicitly disclose that a first resonant frequency of the first element is different from a second resonant frequency of the second element, a ratio of an absolute value of a difference between the first frequency and the first resonant frequency to the first frequency is 0.1 or less, and a ratio of an absolute value of a difference between the second frequency and the second resonant frequency to the second frequency is 0.1 or less. However, Hajati et al. discloses the range of frequencies to which the elements may be tunes (Paragraph 88). Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to choose any two frequencies from the range disclosed in Paragraph 88, including frequencies that are less than 10% apart from one another for the benefit of providing the desired frequency response spectrum.
With respect to claim 12, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 4. The language “wherein the amplitude of the first electrical signal in the second interval is 1/10 of the amplitude of the first signal or less, and the amplitude of the second electrical signal in the fourth interval is 1/10 of the amplitude of the second signal or less” refers only to signals applied to the device while in use and does not include any structural features that would further limit the apparatus claim.
With respect to claim 13, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 4. The language “wherein a length of the second interval is 2 times a length of the first interval or more, and a length of the 
With respect to claim 15, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Hajati et al. discloses that a plurality of the first elements is provided, and at least a portion of the second element is between one of the plurality of first elements and another one of the plurality of first elements (Figs 7A, 7D, 8A, 10C, 11C).
With respect to claim 16, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Hajati et al. discloses that the first length corresponds to a size along the second direction of the first hole, and the second length corresponds to a size along the second direction of the second hole (Figs 2A-2B, wherein the hole in the support is present for each element of the arrays)
With respect to claim 17, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Hajati et al. discloses that another electrode is not provided between the first electrode and the second electrode (Figs 7A, 7D, 8A, 10C, 11C).
With respect to claim 19, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2. Nakamura et al. discloses that the first member region is continuous with the second member region (Fig 4, item 6).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hajati et al. (‘065) in view of Nakamura et al. and Hajati et al. (US 2015/0097468).
With respect to claim 14, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 3.
Hajati et al. (‘065) does not disclose that the first frequency is not less than 50 kHz and not more than 500 kHz, and the second frequency is not less than 50 kHz and not more than 500 kHz.
Hajati et al. (‘468) teaches a piezoelectric ultrasonic transducer in which the first frequency is not less than 50 kHz and not more than 500 kHz, and the second frequency is not less than 50 kHz and not more than 500 kHz (Paragraph 37).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the resonant frequencies taught by Hajati et al. (‘468) with the piezoelectric ultrasonic transducer of Hajati et al. (‘065) for the benefit of providing frequency at lower frequencies and a broader range of frequencies (Paragraph 37 of Hajati et al. (‘468)).
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati et al. (‘065) in view of Nakamura et al. and Kushculey et al. (US 2009/0230822).
With respect to claim 18, the combination of Hajati et al. and Nakamura et al. discloses the ultrasonic device according to claim 2.
Hajati et al. does not disclose that the first piezoelectric layer is continuous with the second piezoelectric layer.
Kushculey et al. teaches a piezoelectric ultrasonic transducer in which the first piezoelectric layer is continuous with the second piezoelectric layer (Fig 2C and 3A-3E, wherein the entire array of elements shares a single layer of piezoelectric material).

With respect to claim 21, Hajati et al. discloses an ultrasonic device, comprising an ultrasonic transmitter, the ultrasonic transmitter including: a first element (Figs 7A, 7D, 8A, 10C, 11C – any of the plurality of elements); a second element (Figs 7A, 7D, 8A, 10C, 11C – another of the plurality of elements, differing in size); a supporter (Fig 2B, items 236 and 101); and a driver (Fig 12), the first element including: a first member region (item 263); a first electrode (item 214); a first counter electrode (item 212) provided between the first member region and the first electrode (Fig 2B); and a first piezoelectric layer (item 210) provided between the first electrode and the first counter electrode and supported by the supporter (Fig 2B), the second element including: a second member region (Fig 2B, item 263 – the structure shown in Fig 2B is the structure for all elements in the array, which includes the first and second elements); a second electrode (item 214); a second counter electrode (item 212) provided between the second member region and the second electrode (Fig 2B); and a second piezoelectric layer (item 210) provided between the second electrode and the second counter electrode and supported by the supporter (Fig 2B), the driver configured to supply a first electrical signal between the first electrode and the first counter electrode and to supply a second electrical signal between the second electrode and the second 
Hajati et al. does not disclose or suggest that the second element has a second thickness different from a first thickness, the first thickness being a thickness of the first member region along the first direction, the second thickness being a thickness of the second member region along the first direction.
Kushculey et al. teaches a piezoelectric ultrasonic device in which the second element has a second thickness different from a first thickness, the first thickness being a thickness of the first member region along the first direction, the second thickness being a thickness of the second member region along the first direction.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the differing thicknesses of the piezoelectric elements of Kushculey et al. with the piezoelectric ultrasonic device of Hajati et al. for the benefit of being able to better tune the different elements to different frequencies (column 3, lines 44-49 of Kushculey et al.). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al. (US 2019/0025102) in view of Hajati et al. (‘065) and Nakamura et al.
With respect to claim 20, Sugaya et al. discloses an inspection device (Fig 1), comprising: an ultrasonic device (items 11 and 12); and a feeder (Paragraph 55) moving an inspection object between the ultrasonic transmitter and the ultrasonic receiver (Fig 1).
Sugaya et al. does not disclose the ultrasonic device according to claim 7.

Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric ultrasonic transducer of Hajati et al., as modified by Nakamura et al., with the inspection device of Sugaya et al. for the benefit of providing the broad-spectrum frequency responses of Hajati et al. for the device of Sugaya et al. (Abstract of Hajati et al.).
Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837